Citation Nr: 1040507	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for left ear hearing 
loss, currently rated as noncompensable.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for degenerative arthritis, 
skeletal system, to include as a result of exposure to 
herbicides.

5.  Entitlement to service connection for elevated cholesterol, 
to include as a result of exposure to herbicides.

6.  Entitlement to service connection for a prostate disability, 
to include as a result of exposure to herbicides.

7.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.

8.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service connected PTSD.  

9.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service connected PTSD.  

10.  Entitlement to service connection for a fungal infection/ 
jungle rot, bilateral feet.   

11.  Entitlement to a separate evaluation for a sleep disorder as 
secondary to service connected PTSD.  

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 
1970, including service in Vietnam.  His decorations include the 
Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2006, November 2008, and December 2009 rating 
decisions by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in January 
2007, May 2009, and March 2010; statements of the case were 
issued in February 2007, September 2009, and April 2010; and 
substantive appeals were received in April 2007, September 2009, 
and May 2010.

In June 2007, the Veteran requested a Travel Board hearing.  
However, he canceled the hearing request in June 2010.     

The issues of entitlement to service connection for a prostate 
disability, for hypertension, for gastrointestinal disability, 
for fungal infection and foot rot, and for a sleep disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss 
disability is productive of Level I hearing acuity.  Pursuant to 
38 C.F.R. § 4.85(f), the Veteran's nonservice-connected right ear 
was assigned Level I hearing acuity.   

2.  The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.   

3.  Right ear hearing loss was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service.

4.  Degenerative arthritis was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service or to exposure to 
herbicide agents during service.  

5.  Elevated cholesterol is not a disability for VA compensation 
purposes.  

6.  Erectile dysfunction was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service; the erectile dysfunction is not 
proximately due to or aggravated by the service-connected PTSD.

7.  An April 2006 rating decision denied the Veteran's claim for 
service connection for residuals of a back injury; the Veteran 
did not initiate an appeal from that determination.  

8.  The evidence received since the April 2006 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2010).

3.  Right ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

4.  Degenerative arthritis was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

5.  Elevated cholesterol was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §  3.303 (2010).

6.  Erectile dysfunction was not incurred in or aggravated by the 
Veteran's active duty service; nor is it secondary to service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2010).

7.  The April 2006 rating decision that denied a claim for 
service connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the April 2006 rating decision 
denying service connection for residuals of a back injury is not 
new and material; accordingly, the claim has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated October 2005, March 2008, and June 2009.  

The March 2008 and June 2009 notices substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notification October 2005 notice substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, the October 2005 notice did not advise the appellant of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection.  The Board notes that the RO 
sent the Veteran a March 2006 correspondence that fully complied 
with Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in July 2009.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the July 2009 notice constituted adequate notice to the 
appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical and 
psychiatric examinations in January 2006, May 2007, May 2008, 
October 2008, and January 2009; obtained medical opinions as to 
the etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
elevated cholesterol and arthritis..  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels 
that examinations for these disabilities are not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the there is no evidence establishing 
an event, injury, or disease during service or within the one-
year presumptive period.  The Board is unable to find any 
credible assertion by the Veteran as to any in-service event, 
injury, or disease other than exposure to herbicides in Vietnam.  
With regard to that exposure, there is otherwise no medical 
evidence suggesting any relationship to the development of 
generalized arthritis.  

With regard to the elevated cholesterol issue, as hereinafter 
discussed, elevated cholesterol readings do not constitute a 
disability for VA compensation purposes. 

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where, in the case of the Veteran's claim for an increased rating 
for left ear hearing loss, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Left Ear Hearing Loss

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 
38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent VA audiologic examinations in January 2006, 
May 2007, and January 2009.  He also underwent a private 
audiologic examination in November 2008.  Pure tone thresholds 
for the ears were as follows:
      	
      Left Ear 
			1k   2k   3k   4k    Avg. (Hertz)	Speech 
Recognition 
January 2006		10   15   50   45      30			100	
		 
May 2007		-----could not determine-----		  96
November 2008	20   25   60   60      41			100
January 2009		15   15   50   55      34			  92

The above findings translate to Level I hearing in the left ear.  
Pursuant to 38 C.F.R. § 4.85(f), when the Veteran is only service 
connected for hearing loss in one ear, the other ear is to be 
assigned Roman numeral I for the purposes of entering values into 
Table VII.  As such, the Veteran's nonservice-connected right ear 
is rated as Level I hearing, and his left ear is rated as Level I 
hearing.  Applying those Roman numerals to Table VII, Diagnostic 
Code 6100, this equates to noncompensable rating for left ear 
hearing loss.  Consequently, a compensable rating is not 
warranted.  The audiological test findings do not otherwise show 
an exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86.  Entitlement to a compensable rating for left ear hearing 
loss is not warranted.

PTSD

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

a noncompensable rating is warranted when a mental condition has 
been diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication.  



a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.   

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further indicated that without those examples, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment. 38 
C.F.R. § 4.126(b).

The Veteran's PTSD was assigned a 10 percent rating by way of a 
January 2006 rating decision.  The Veteran's increased rating 
claim was received in January 2008.  The RO provided the Veteran 
with a VA examination in October 2008; and (by way of a November 
2008 rating decision) it increased the Veteran's rating to 30 
percent effective from the date of receipt of the claim.  

The Veteran underwent an outpatient psychiatric assessment in May 
2008.  He reported symptoms of re-experiencing, including daily 
intrusive memories, nightmares at least once per week; and 
experiencing psychological distress and physiological reactivity 
to cues.  He reported symptoms of avoidance including attempting 
to avoid situations that remind him of traumatic events; 
diminished interest in socializing with others; feeling detached 
from others; and a restricted range of affect.  He also reported 
symptoms of arousal, including difficulty staying asleep, low 
frustration tolerance, difficulty concentrating, exaggerated 
startle response, and hypervigilance.  He described symptoms of 
depression; and he rated his mood as a 2 or 3 (out of 10).  He 
was not motivated to interact with others, awakes after a few 
hours of sleep, has difficulty concentrating, feels fatigued, and 
occasionally feels guilty about his current behavior and past 
traumatic events.  He denied ever experiencing symptoms of mania, 
hallucinations or delusions.  He admitted to experiencing 
occasional suicidal ideation (no intent or plan); but denied any 
current suicidal ideation.  He would not harm himself because of 
his love of his wife and children.  

The Veteran stated that he had a "great" relationship with his 
mother; but that his father was physically abusive.  He has 
amicable relationships with his siblings and good current 
relationships with both his parents.  He was married to his first 
wife for 26 years before she left him.  He still has some contact 
with her without experiencing distress.  He reported having a 
good relationship with his current wife.  He sometimes regrets 
verbal expressions of irritability; but he denied any current 
physical abuse.  He argues a lot with his youngest son who is a 
lot like him.  

The Veteran reported that he started his own business (Bath 
Magic) that repairs bathtubs.  However, he stated that he is 
currently unemployed because he decided to have his son run the 
business due to increasing frustration with interactions with 
employees.  

The Veteran arrived to the session well groomed and casually 
dressed.  There was no psychomotor retardation or agitation 
noted.  He was oriented to time, place, person, and situation.  
His affect was appropriate to content.  He expressed irritation 
when discussing his treatment upon returning from Vietnam; but he 
was otherwise pleasant.  He was cooperative throughout the 
assessment process.  He was talkative, but the rate and volume of 
his speech were normal.  His thought process was linear and goal 
oriented.  The examiner diagnosed the Veteran with PTSD and 
moderate major depressive disorder.  She assigned a GAF score of 
50.   

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130.

The examiner reviewed the claims file in conjunction with the 
Veteran's October 2008 VA examination.  The Veteran reported that 
he has been married for 11 years and he has two children.  He 
also reported a previous marriage.  He stated that he is self 
employed and has a bathtub repair business.  He stated that his 
hours are erratic and that it is difficult for him to quantify 
how much he makes or how often he works.  His most recent full 
time job was about four years ago as a project manager for Leer 
Corporation.  

The Veteran was accompanied to the examination by his wife.  He 
stated that he continues to have negative feelings; but that he 
is better able to control them.  He reported that he is involved 
in group therapy and that he relates well to the other group 
members.  He finds the group therapy helpful.  He stated that if 
he sees or hears a helicopter (or Vietnam footage on television), 
his Vietnam experiences come right back to him.  He reported 
nightmares and other sleep problems; and he estimated that he 
gets approximately four hours of sleep per night.  He also 
admitted to being angry in general.  He lashes out at people when 
people tell him what to do; he gets too tough and irritable with 
people; he admitted to having hit his wife a couple of times; and 
he stated that he is not a compassionate person.  He reported 
that there was an incident at his most recent full time job in 
which a Vietnamese janitor told him that he had shot rockets at 
him in Vietnam.  This led to a confrontation and the Veteran 
getting fired.  Since then, the Veteran has raised livestock and 
repaired bathtubs.  He has applied for other jobs but not gotten 
any offers.  He denied missing any time from work as a result of 
mental illness; but stated that he has difficulty keeping certain 
jobs.  

The Veteran reported that his current marriage is "up and 
down."  He has been violent at times.  He is very angry and 
controlling in the relationship.  There is a typical cycle of 
abuse in which he explodes, and then feels sorry afterwards.  He 
sees his brother occasionally and his parents every couple of 
months.  He stated that he mostly stays to himself; though he 
sometimes goes to church.  

The Veteran is able to complete normal activities of daily living 
without significant impairment.  He appeared to the examination 
casually dressed and well groomed.  He was articulate, verbal, 
and generally cooperative.  Rapport was moderately established.  
Social skills were fair; intelligence was above average; thought 
process was logical, coherent, and relevant.  The Veteran's 
affect was somewhat irritable.  He was well-oriented to time, 
place, person, and situation.  Reasoning and judgment were fair.  
Fund of general information and verbal comprehension were 
average.  He reported some declining concentration and short-term 
memory; but he is still able to function.  Long term memory was 
fair.  He denied any history of head trauma, seizures, or 
strokes.  

The Veteran reported nightmares, panic attacks, anger, 
irritability, and occasional rageful outbursts.  He throws 
things; is threatening; and is controlling in his relationship.  
He also reported some anhedonia, fatigue, and sleep disturbance.  
At times, he feels worthless.  He denied any suicidal thoughts.  
He reported some homicidal thought but stated that he would never 
act on them.  He denied any psychotic symptoms or mania.  

The examiner diagnosed the Veteran with PTSD and antisocial 
personality traits.  He assigned a GAF score of 60.  He stated 
that there is some evidence of some slight worsening of the 
Veteran's PTSD since his last examination; but he has also made 
some improvements since he started treatment last year.  He 
remains self-employed; is working part time; and is married.  

In order to warrant a rating in excess of 30 percent, the 
Veteran's PTSD must be manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

The Board notes that the Veteran is involved in group therapy for 
his PTSD and he relates well to the other group members.  He also 
owns his own business and works part time at it.  He has not 
missed any time from work as a result of mental illness.  His is 
married and his relationship to his wife is good (May 2008) to 
"up and down" (October 2008).  At the examination, the Veteran 
was articulate, verbal, and generally cooperative.  His thought 
process was logical, coherent, and relevant.  Reasoning and 
judgment were fair.  His affect was somewhat irritable; and he 
complained of some declining concentration and short-term memory; 
but stated that he is still able to function.  The October 2008 
examiner noted that he is able to complete normal activities of 
daily living without significant impairment.  

The Board finds that the Veteran endorses few of the symptoms 
enumerated under the criteria for an increased rating.  He does 
have some difficulty getting along with people who tell him what 
to do; but he currently owns his own business and works part 
time.  He maintains effective social relationships with his wife, 
kids, and parents.  As noted, he complained of some short term 
memory difficulties; but stated that he is still able to 
function.  There was no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.

The Board finds that his disability is most appropriately rated 
at 30 percent, and that a preponderance of the evidence is 
against the granting of a rating in excess of 30 percent.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 30 percent for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the current noncompensable and 30 
percent schedular ratings.  Consideration of an extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) is not appropriate in such 
a case where the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  See generally 
Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds 
that criteria for the hearing loss and PTSD disabilities 
reasonably describe the level of disability and symptomatology.  
Therefore, referral for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) is not warranted.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss, arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116;  See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001). Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  On August 31, 2010, VA published a final 
rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and 
other chronic B-cell leukemias, Parkinson's disease, and ischemic 
heart disease to the list of diseases associated with exposure to 
certain herbicide agents.  75 Fed. Reg. 53202.

Right ear hearing loss

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in- service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service treatment records reflect that the Veteran 
underwent a March 1970 separation examination.  Audiologic 
testing was not performed; but whisper test suggested normal 
hearing.  

The Veteran underwent VA audiologic examinations in January 2006, 
May 2007, and January 2009.  He also underwent a private 
audiologic examination in November 2008.  Pure tone thresholds 
for the ears were as follows:

      Right Ear 
			500   1k   2k   3k   4k    Avg. (Hertz)
January 2006		 10    10   10   15   30				
		 
May 2007		-----could not determine-----		 
November 2008	 20    30   30   20   45			
January 2009		 20    20   20   15   40		 

Post service treatment records fail to reflect findings of 
hearing loss within one year of service.  In fact, 26 years after 
service, the Veteran still had hearing within normal limits (as 
defined by 38 C.F.R. § 3.385) in the right ear.  The first 
objective evidence of a hearing loss disability is the private 
audiologic report dated November 2008 (28 years after service).

The Board notes that the January 2006 examiner wrote a March 2006 
addendum in which he stated that "since the Veteran has normal 
audiometric thresholds present for rating purposes in the right 
ear, it is less likely than not that his current right sided 
minimal threshold shifts would be related to military acoustic 
trauma."  The examiner went on to opine that the left ear was 
asymmetrically significantly worse than the right ear; and that 
giving the benefit of the doubt to the Veteran, the left ear 
hearing disability is at least as likely as not related to 
military acoustic trauma.  

When the Veteran underwent a VA audiologic examination in January 
2009, the examiner was asked whether the Veteran's right ear 
hearing loss disability is as likely as not related to service.  
The examiner reviewed the claims file in conjunction with the 
examination.  She noted that the service treatment records 
reflected no findings attributed to hearing loss; and that a 
whisper test at separation suggested normal hearing.  

The Veteran complained that he cannot hear certain tones and that 
he has difficulty hearing in crowds.  He reported a history of 
military noise exposure from mortars, machine guns, and a Navy 
ammunition dump explosion.  After service, he worked in an 
assembly plant but denied any noise exposure or use of hearing 
protection.  The examiner diagnosed the Veteran with normal 
hearing in the right ear at 500 to 3000 hertz; and mild 
sensorineural hearing loss at 4000 hertz only.  She noted that 
the VA audiologic test conducted in 2006 showed right ear hearing 
within normal limits.  She opined that "it appears that hearing 
loss in the right ear has occurred subsequent to his 2006 hearing 
evaluation and 30+ years after separation from the military.  It 
is the opinion of this examiner that Veteran's right ear hearing 
loss is less likely than not related to his military service."  

The Board recognizes that the Veteran is competent to state that 
his ability to hear has declined.  However, it notes that in 
order to be service connected for a hearing loss disability, his 
level of hearing loss must meet the definition of hearing loss as 
prescribed by 38 C.F.R. § 3.385.  This level of hearing loss did 
not occur until November 2008 (28 years after he was discharged 
from service).  

The Board acknowledges that the Veteran has a hearing loss 
disability in his right ear.  However, the disability did not 
occur during service or for many years after service.  

The lack of any post-service medical records until decades after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Furthermore, the only two competent medical opinions have weighed 
against the Veteran's claim in that the examiners found that the 
Veteran's hearing loss is less likely than not related to 
military service.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Degenerative arthritis

The Board first observes that the Veteran's claim appears to 
simply be for generalize arthritis.  It does not appear that he 
has offered any statements as to any current arthritis being due 
to any injury during service.  Rather, it appears that he may be 
simply arguing that his arthritis was due to exposure to 
herbicides during service. 

The service treatment records fail to reflect any findings 
attributed to arthritis.  The Veteran's March 1970 separation 
examination yielded normal findings.  The first post service 
treatment records are dated April 2005.  At that time, the 
Veteran was assessed with severe degenerative changes in the left 
knee.  In February 2006, he continued to seek treatment with 
complaints of a history of left knee pain.  X-rays revealed 
tricompartment arthritis with the left knee with varus deformity.  
He was diagnosed with left knee osteoarthritis.  He also 
complained of back pain.   

The Veteran also sought treatment in April 2009 for left knee 
pain and chronic low back pain.  An MRI of the Veteran's cervical 
spine revealed degenerative changes with his spur formations that 
are most marked at the C5/6 and C6/7 levels.  The examiner noted 
that the disability was currently asymptomatic.  

The Board notes that arthritis is not one of the disabilities 
enumerated in 38 C.F.R. § 3.309(e).  As such, the Veteran is not 
entitled to service connection for degenerative arthritis on a 
presumptive basis due to exposure to an herbicide agent.  
Moreover, service connection is not warranted on a direct basis.  
The treatment records reflect no findings of degenerative 
arthritis in service or for decades after service.  The lack of 
any post-service treatment records until April 2005 is probative 
to the issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

It appears that the only contention offered by the Veteran is 
that the arthritis is related to herbicide exposure.  However, 
while the Veteran may assert such a claim even though arthritis 
is not a presumed disability under the regulation for those 
veteran's exposed to herbicides, there is no competent evidence 
suggesting such a relationship.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

The Board finds that the preponderance of the evidence is against 
service connection for arthritis. 

Elevated cholesterol 

With respect to the veteran's claimed high cholesterol, such 
readings are actually laboratory results and are not recognized 
as disabilities.  38 U.S.C.A §§ 101(16), 105(a), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(c) (2006); see also 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.).  The 
term "disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  As such, service connection is not warranted. 

Erectile dysfunction

There is no evidence suggesting a direct nexus between the 
Veteran's erectile dysfunction and service.  Instead, it appears 
that he is claiming that his erectile dysfunction is related to 
his PTSD, or to medications taken for PTSD.  

The RO sent the Veteran's claims file to a VA examiner in order 
to obtain a VA opinion on whether it is as likely as not that the 
Veteran's erectile dysfunction is secondary to his service 
connected PTSD.  The examiner reviewed the claims file and noted 
that the Veteran's history of erectile dysfunction dated back to 
2005.  He opined that the Veteran's erectile dysfunction is less 
likely than not secondary to PTSD.  The examiner acknowledged 
that medical literature reflects that PTSD has been shown to 
increase the rate of erectile dysfunction.  However, he noted 
that the relationship may be due to medications given to control 
PTSD.  In this case, the examiner noted that the Veteran's 
complaints of erectile dysfunction preceded the taking of any 
PTSD medications, and that he has had no refills of PTSD 
medications this year.  Finally, the examiner pointed out that 
the Veteran had several other risk factors for the development of 
erectile dysfunction (including effects of age, obesity, previous 
history of smoking, hypertension, chronic pain, dyslipidemia, and 
medication for hypertension).  The examiner opined that these are 
more likely the causes of the Veteran's erectile dysfunction.  
The Board finds that the medical opinion effectively shows that 
the erectile dysfunction is not caused by or aggravated by PTSD, 
or medications taken for PTSD.   The preponderance of the 
evidence is against this claim.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a Statement of the Case.  38 C.F.R. § 19.26.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.  In Justus v. Principi, 3 Vet. App. 
510 (1992), the Court held that for new and material evidence 
purposes only, new evidence is presumed to be credible. The only 
exception would be where evidence presented is either (1) beyond 
the competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Board notes that the Veteran's claim for service connection 
for residuals of a back injury was originally denied by way of an 
April 2006 rating decision.  The basis for the April 2006 denial 
was that the service treatment records contain no findings 
attributed to a back disability.  The evidence before the RO at 
the time included the service treatment records as well as post-
service VA treatment reports dated January 2006 through March 
2006.  These records reflect that the Veteran sought treatment in 
February 2006 complaining of left knee pain.  He also complained 
of back pain and reported a history of a previous L5/S1 
discectomy.  There is no indication in the treatment records that 
his back pain was related to service.   

Evidence submitted since the April 2006 decision consists of 
additional VA outpatient treatment reports.  The Board is unable 
to conclude that any of the newly received evidence is new and 
material.  Evidence before the RO in 2006 showed complaints of 
back pain; but the back pain was not attributed to service.  
Records received since the April 2006 rating decision continue to 
reflect current complaints of back pain; but no competent medical 
examiner has attributed the pain to any incident of service.  As 
such, the basis for the prior denial has not been addressed by 
the Veteran.  The new evidence does not change the fact that 
there is no indication of a back injury in the service treatment 
records, and there is competent medical evidence that the 
Veteran's back disability is related to service.  

Inasmuch as there is still no competent medical evidence linking 
the Veteran's back disability to service, the Board finds that 
the new evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, the Board finds that the 
newly submitted evidence is not new and material evidence with 
which to reopen the claim.  


ORDER

Entitlement to a compensable rating for left ear hearing loss, 
and a rating in excess of 30 percent for PTSD is not warranted. 

Entitlement to service connection for right ear hearing loss, for 
arthritis, for elevated cholesterol, and for erectile dysfunction 
is not warranted.

New and material evidence has not been received to reopen a claim 
for service connection for a back disability.

To this extent, the appeal is denied.  


REMAND

Prostate disability

The Veteran has filed a claim for service connection for a 
prostate disability.  The Board notes that a general prostate 
disability is not subject to presumptive service connection under 
38 C.F.R. § 3.309(e).  However, prostate cancer is one of the 
disabilities enumerated in that list of disabilities subject to 
presumptive service connection if the Veteran has been exposed to 
herbicide agents.  The Board notes that the personnel records 
reflect that the Veteran had service in Vietnam and is therefore 
presumed to have been exposed to herbicides.  As the medical 
evidence is unclear as to the nature of the claimed prostate 
disability, the Board finds that examination is appropriate.   

Hypertension

The Veteran appears to claim that he has hypertension related to 
herbicide exposure.  The RO has denied on this basis.  However, 
the Veteran's representative has submitted a copy of an Internet 
article from the National Center for PTSD which includes one 
comment to the effect that those with PTSD may have an increased 
vulnerability to hypertension.  Reading this liberally, the Board 
believes that a theory of service connection for hypertension 
secondary to PTSD has now been advanced.  In view of the article, 
VA examination and a medical opinion are necessary to fully 
assist the Veteran with this claim. 

Gastrointestinal disability

The Veteran has claimed entitlement to service connection for a 
gastrointestinal disability, to include gastroesophageal reflux 
disease (GERD), acid reflux, hiatal 
hernia, and irritable bowel syndrome (constipation or diarrhea).  
He stated in his May 2009 claim that he takes over the counter 
medication for it; but he has not sought any treatment.  

The service treatment records fail to reflect any findings 
attributed to a gastrointestinal disability.  

The RO sent the Veteran's claims file to a VA examiner for an 
opinion regarding whether the Veteran's alleged gastrointestinal 
disability is secondary to PTSD.  The examiner reviewed the 
claims file and opined that the Veteran's alleged 
gastrointestinal disability was less likely than not related to 
PTSD.  He noted that the post service treatment records have a 
negative review of symptoms for any gastrointestinal complaints.  
He then stated that "Post traumatic stress disorder (PTSD) has 
not been shown in current medical literature to be related to the 
above conditions."  

After the examiner issued his opinion, the Veteran submitted an 
article from the National Center for PTSD that states that there 
is some evidence that PTSD is related to gastrointestinal 
disorders.  He also submitted an article that states that 
gastrointestinal distress is common in people with PTSD.  

The Board notes that the Veteran has admitted that he has not 
sought treatment for his alleged gastrointestinal disability.  
Consequently, it is not surprising that there is little in the 
outpatient treatment records.  The VA examiner rendered an 
opinion without examining the Veteran to determine if the Veteran 
even has a gastrointestinal disability.  Moreover, if the Veteran 
does have a gastrointestinal disability, the Board does not know 
the nature or etiology of the disability.  The Board finds that a 
VA examination is warranted to determine the nature and etiology 
of the Veteran's alleged gastrointestinal disability.  After 
conducting an examination of the Veteran, the examiner should 
opine whether any gastrointestinal disability began during or is 
causally linked to any incident of service.  The examiner should 
also review the articles submitted by the Veteran and opine 
whether it is as likely as not that any gastrointestinal illness 
is secondary to service connected PTSD.  

Fungal Infection/Jungle Rot, Bilateral Feet

In at least one statement, the Veteran reported that he developed 
a fungal infection in Vietnam and has suffered from the infection 
ever since.  The Board finds that the Veteran is competent to 
report an infection during and since service.  There is no 
persuasive reason to doubt his credibility as to this assertion.  
A VA examination is therefore necessary to fully assist him with 
this issue. 

Sleep Disorder

The Veteran also claims that he has a separate sleep disorder due 
to his PTSD.  Regulatory rating criteria contemplate sleep 
symptomatology as associated with PTSD.  The question of whether 
the Veteran suffers from a separate sleep disorder or whether his 
sleep symptoms are merely symptoms of his already service-
connected PTSD is  a medical question and examination and medical 
opinion are therefore necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
prostate examination for the purpose of 
determining the nature and etiology of any 
prostate disability.  The claims file must 
be made available to the examiner for 
review in connection with the examination.  
All current prostate disorders should be 
clearly reported. 

As to each current prostate disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) causally 
related to the Veteran's active duty 
service, to include exposure to herbicides 
during service.   

A rationale should be offered for the 
opinion.   

2.  The Veteran should be afforded a VA 
hypertension examination for the purpose of 
determining the nature and etiology of the 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

     a.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the hypertension is 
causally related to the Veteran's active 
duty service, to include exposure to 
herbicides during service.   

     b.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the hypertension is 
proximately due to the service-connected 
PTSD.

     c.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the hypertension has been 
aggravated by the service-connected PTSD.

A rationale should be offered for the 
opinion.

3.  The Veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of determining the nature and 
etiology of any gastrointestinal disability 
(claimed as GERD, hiatal hernia, irritable 
bowel, constipation, diarrhea).  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  All current gastrointestinal 
disorders should be clearly reported. 

     a.  As to each current 
gastrointestinal disorder, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more likelihood) causally related to the 
Veteran's active duty service, to include 
exposure to herbicides during service.   

     b.  As to each current 
gastrointestinal disorder, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more likelihood) proximately due to the 
Veteran's service-connected PTSD. 

     c.  As to each current 
gastrointestinal disorder, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more likelihood) that such disorder has 
been aggravated by the Veteran's service-
connected PTSD. 

A rationale should be offered for the 
opinion.

4.  The Veteran should be afforded a VA 
skin examination for the purpose of 
determining the nature and etiology of any 
skin disability of the feet.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  All current skin disabilities 
of the feet should be clearly reported. 

As to any current skin disability of the 
feet, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
causally related to the Veteran's active 
duty service, to the infection which the 
Veteran has reported that he suffered in 
Vietnam (the fact of such infection is to 
be assumed for purposes of this opinion).   

A rationale should be offered for the 
opinion.  

5.  The Veteran should be afforded an 
appropriate VA examination for the purpose 
of determining the nature and etiology of 
the claimed sleep disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  

As to any sleep disorder found to be 
present, the examiner should clarify 
whether it is a separate sleep disorder 
from the sleep symptoms associated with the 
PTSD, or whether all sleep symptoms are 
manifestations of PTSD as opposed to a 
separate sleep disorder.   

A rationale should be offered for the 
opinion.  

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims remaining on 
appeal.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


